                                                                  Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 1 of 26
                                                                  Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 2 of 26
                                                                                                     Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                              2131-CC00114

               IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

BiBi INVESTMENTS AND                         )
DEVELOPMENT, LLC                             )
AND HARCHARAN J. BAINS AND                   )
ANUPREET SIDHU,                              )
                                             )
                        Plaintiffs,          )
                                             )
v.                                           )
                                             )
HICKORY VILLAGE, L.L.C.,                     )
Serve: Registered Agent                      )
       CECB, Inc.                            )
       2805 South Ingram Mill Road           )
       Springfield, MO 65804                 )
                                             )
and                                          )
                                             )
FRANK DAVIDSON,                              )
Serve at: 3753 East Monroe                   )
          Springfield, MO 65809,             )
                                             )
                        Defendants.          )

                                            PETITION

       COMES NOW Plaintiffs, BiBi Investments and Development, LLC, Harcharan J. Bains

and Anupreet Sidhu, by and through their undersigned attorneys of record, and for their cause of

action against Defendants, Hickory Village, LLC, and Frank Davidson, state, allege and aver to

the Court as follows:

                                       1.        PARTIES

       1.      Plaintiff BiBi Investments and Development, LLC, (“BiBi Investment”) is a
                                                                                                                                                             Exhibit 1



Missouri limited liability company authorized to do busines in the State of Missouri and doing

business in the State of Missouri.

       2.      Plaintiff Harcharan J. Bains is a resident of Greene County, Missouri, is of Indian

descent with darker skin color, and is a member of BiBi Investments.
               Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 3 of 26
                                                                                                     Electronically Filed - Greene - January 29, 2021 - 03:59 PM
           3.    Plaintiff Anupreet Sidhu is a resident of Greene County, Missouri, is of Indian

descent with darker skin color, and is a member of BiBi Investments and Development, LLC

(“BiBi Investment”).

           4.    Defendant Hickory Village, L.L.C., (“Hickory Village”) is and at all relevant

times herein was, a Missouri limited liability company authorized to do business in the State of

Missouri and may be served by serving its registered agent at the address listed above.

           5.    Defendant Frank Davidson is a resident of Greene County, Missouri, and may be

served at the address listed above.

           6.    At all relevant times herein, Frank Davidson was the manager for Hickory Village

and acted as an agent of Hickory Village.

           7.    At all relevant times Defendant Hickory Village acted by and through its

authorized agents, servants, and its manager Frank Davidson.

           8.    Plaintiffs bring this cause of action under the Fair Housing Act, 42 U.S.C. §3601

et. seq.

           9.    Each of the Plaintiffs is an “aggrieved person” under the Fair Housing Act as

defined in 42 U.S.C. §3602(i).

           10.   Defendants, and each of them, are being sued for their violations of the Fair

Housing Act.

                                II. VENUE AND JURISDICTION

           11.   This is an action or declaratory judgment, permanent injunctive relief, and
                                                                                                                                                                   Exhibit 1




damages for discrimination in the terms and conditions of the sale of housing on the basis of

color and national origin. This action arises under the Fair Housing Act of 1968, as amended.

           12.   Jurisdiction is conferred on this Court by 42 U.S.C. §3613(a).

                 Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 4 of 26
                                                                                                        Electronically Filed - Greene - January 29, 2021 - 03:59 PM
        13.       The actions alleged herein occurred in Greene County, Missouri.

        14.       The property (“Property”) which is the subject of this action is situated in Greene

County, Missouri, and more specifically described as Hickory Village Subdivision, as further

described on Exhibit A attached hereto and incorporated herein by reference.

                                              COUNT I

          VIOLATION OF THE FAIR HOUSING ACT, 29 U.S.C. §3601 ET SEQ.

        15.       Plaintiffs hereby incorporate by reference paragraphs 1-14 of their Petition as if

fully set forth herein.

        16.       Towards the end of 2019, Plaintiffs began meeting with Defendants to discuss the

possible purchase of the Property.

        17.       From the end of 2019 through October 2020, Plaintiffs and Defendants continued

to discuss the purchase of the Property.

        18.       In March 2020, Plaintiffs met with Defendants and BiBi Investments made an

offer on the Property and provided to Defendants a check for the earnest money.

        19.       Defendants returned the check and the Contract in April 2020 saying the offer

was not going to be accepted by the Owners of the Property.

        20.       From April 2020 through the end of October 2020, Plaintiffs and Defendants

continued to have discussions about Plaintiff BiBi Investments purchasing the Property.

        21.       In November 2020, Defendants started ignoring phone calls and messages from
                                                                                                                                                                Exhibit 1



the Plaintiffs.

        22.       Upon information and belief, Defendant Frank Davidson informed one of the

Owners that Plaintiffs were no longer interested in purchasing the Property.


                  Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 5 of 26
                                                                                                         Electronically Filed - Greene - January 29, 2021 - 03:59 PM
        23.       Upon information and belief, one of the Owners of the Property informed

Defendant Davidson that the Plaintiffs remained interested in the purchase of the Property.

        24.       On December 18, 2020, Defendants came up with the idea to sell the Property at a

silent auction.

        25.       Plaintiffs met with Defendants on December 20, 2020, and in that meeting,

Defendant Davidson was angry and specifically asked Plaintiffs where the funds to purchase the

Property would come from.

        26.       At that same meeting, Defendant Davidson also asked Plaintiffs which foreign

treaties would be applied.

        27.       At that same meeting, Defendant Davidson also asked Plaintiffs whether there

was any property in town that Plaintiffs owned that he could see.

        28.       Upon information and belief, a silent auction was allegedly held and Plaintiff

BiBi investments submitted an offer to purchase the Property. A copy of that offer is attached

hereto as Exhibit B and incorporated herein by reference.

        29.       In addition to the offer, Plaintiff BiBi Investments provided a pre-approval letter.

A copy of that letter is attached hereto as Exhibit C and incorporated herein by reference.

        29.       On December 24, 2020, BiBi Investment’s offer to purchase the Property was

denied without any reason provided other than another offer had been accepted.

        30.       Upon information and belief, Plaintiff BiBi Investments was the highest bidder at
                                                                                                                                                                 Exhibit 1



the silent auction.

        31.       Defendants, through their actions, have discriminated against the Plaintiffs on the

basis of color and national origin in violation of 42 U.S.C. §3604 and §3605.


                  Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 6 of 26
                                                                                                      Electronically Filed - Greene - January 29, 2021 - 03:59 PM
       32.      Specifically, Defendants through their actions have discriminated against the

Plaintiff on the basis of color and national origin in that Defendants, have refused to sell the

Property to Plaintiffs, because of Plaintiffs’ color or national origin.

       WHEREFORE, Plaintiffs pray:

       a.       That the Court declare the actions of Defendants complained of herein to be in

violation of the Fair Housing Act of 1968, as amended;

       b.       That Defendant be ordered to take appropriate affirmative actions to sell the

Property to Plaintiff BiBi Investments;

       c.       That Defendant be further ordered to take appropriate affirmative actions to

ensure that the activities complained of above are not engaged in again by Defendants or any of

their agents;

       d.       That Defendants, their agents, employees and successors be permanently enjoined

from discriminating on the basis of race, color or national origin against any persons in violation

of the Fair Housing Act of 1968, as amended;

       e.       That appropriate punitive and compensatory damages be awarded to Plaintiffs and

against Defendants jointly and severally;

       f.       That Plaintiffs be awarded their costs and reasonable attorney fees in this action;

and

       g.       That Plaintiffs be awarded such other and further relief as the Court deems just

and proper.
                                                                                                                                                                    Exhibit 1




                Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 7 of 26
                                                                  Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                      Respectfully submitted,

                      LOWTHER JOHNSON
                      Attorneys at Law, LLC


                      By: /s/ Greggory D. Groves
                         Greggory D. Groves
                         Missouri Bar Number 35526
                         901 St. Louis Street, 20th Floor
                         Springfield, MO. 65806
                         Telephone: (417) 866-7777
                         Facsimile: (417) 866-1752
                         E-mail: ggroves@lowtherjohnson.com
                         Attorney for Plaintiffs



                                                                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 8 of 26
                                                                  Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                   2131-CC00114




                                                                        Exhibit 1




                                                      Exhibit A




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 9 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                    2131-CC00114




                                                                         Exhibit 1




                                                   Exhibit B



Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 10 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 11 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 12 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 13 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 14 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 15 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 16 of 26
                                                                   Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                                          Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 17 of 26
                                                                     Electronically Filed - Greene - January 29, 2021 - 03:59 PM
                                                    2131-CC00114




                                                                            Exhibit 1




                                                         Exhibit C




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 18 of 26
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2131-CC00114
JASON R BROWN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
 BIBI INVESTMENTS AND DEVELOPMENT                               GREGGORY DEAN GROVES
LLC                                                             901 E. ST. LOUIS ST.
                                                                20TH FLOOR
                                                          vs.   SPRINGFIELD, MO 65806
Defendant/Respondent:                                           Court Address:
HICKORY HILLS LLC                                               JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Other Real Estate Actions                                    SPRINGFIELD, MO 65802
                                                                                                                             (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: FRANK DAVIDSON
                            Alias:
 3753 E MONROE
 SPRINGFIELD, MO 65809
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                  01/29/2021                                    /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                     Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
                                                                                                                                                          Exhibit 1



  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-243              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo



               Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 19 of 26
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2131-CC00114
JASON R BROWN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
 BIBI INVESTMENTS AND DEVELOPMENT                               GREGGORY DEAN GROVES
LLC                                                             901 E. ST. LOUIS ST.
                                                                20TH FLOOR
                                                          vs.   SPRINGFIELD, MO 65806
Defendant/Respondent:                                           Court Address:
HICKORY HILLS LLC                                               JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Other Real Estate Actions                                    SPRINGFIELD, MO 65802
                                                                                                                             (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: HICKORY HILLS LLC
                            Alias:
 R/A CECB INC
 2805 S INGRAM MILL RD
 SPRINGFIELD, MO 65804
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                  01/29/2021                                  /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                      Date                                                 Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
                                                                                                                                                          Exhibit 1


  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-242              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo



               Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 20 of 26
                                                                   Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 21 of 26
                                                                   Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 22 of 26
                                                                   Electronically Filed - Greene - February 12, 2021 - 09:12 AM
                                                                         Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 23 of 26
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2131-CC00114
JASON R BROWN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
 BIBI INVESTMENTS AND DEVELOPMENT                               GREGGORY DEAN GROVES
LLC                                                             901 E. ST. LOUIS ST.
                                                                20TH FLOOR
                                                          vs.   SPRINGFIELD, MO 65806
Defendant/Respondent:                                           Court Address:
FRANK DAVIDSON                                                  JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Other Real Estate Actions                                    SPRINGFIELD, MO 65802
                                                                                                                             (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: HICKORY VILLAGE LLC
                            Alias:
 R/A CECB INC
 2805 S INGRAM MILL RD
 SPRINGFIELD, MO 65804
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                  02/18/2021                                   /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                      Date                                                Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
                                                                                                                                                          Exhibit 1


  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-383              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo



               Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 24 of 26
                                                                                                Electronically Filed - Greene - February 24, 2021 - 02:02 PM
              IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI


BiBi INCESTMENTS, AND                        )
DEVELOPMENT, LLC, et al                      )
                                             )
                      Plaintiffs,            )
                                             )
       vs.                                   )      Case No. 2131-CC00114
                                             )
HICKORY VILLAGE, L.L.C. , et al              )
                                             )
                                             )
                      Defendants.            )


                                    ENTRY OF APPEARANCE

       COMES NOW Rick J. Muenks, Attorney at Law, and hereby enters his appearance on

behalf of Defendant Frank Davidson in the above-captioned matter.


                                                    /s/ Rick J. Muenks
                                                    Rick J. Muenks
                                                    Missouri Bar #50835
                                                    Attorney for Defendant Frank Davidson
                                                    3041 S. Kimbrough Avenue, Ste. 106
                                                    Springfield, Missouri 65807
                                                    (417) 866-6503 / (417) 866-2006 (Fax)
                                                    rick@swvaluation.com



                                    CERTIFICATE OF SERVICE

       I certify that on this 24th day of February, 2021, that a copy Entry of Appearance was
served via electronic mail upon the following:

Greggory D. Groves
ggroves@lowtherjohnson.com

                                                    /s/ Rick J. Muenks
                                                    Rick J. Muenks, Attorney at Law
                                                                                                       Exhibit 1




RJM/A-14-21




   Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 25 of 26
                                                                   Exhibit 1




Case 6:21-cv-03066-LMC Document 1-1 Filed 03/05/21 Page 26 of 26
